PER CURIAM.
The state correctly concedes that a written order of probation revocation must conform with the court’s oral pronouncements. Salmon v. State, 540 So.2d 922 (Fla. 3d DCA 1989); Williams v. State, 525 So.2d 458 (Fla. 2d DCA 1988). We therefore remand for the entry of a corrected order of probation revocation to conform with the trial court’s oral pronouncement at the probation revocation hearing; defendant’s probation is revoked solely because he failed to report and perform community service hours required as a condition of probation. Revocation based on the defendant’s commission of four burglaries and thefts should be stricken from the probation revocation order.